Citation Nr: 1411588	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to services under Title 38, United States Code, Chapter 31, Vocational Rehabilitation Services, Independent Living Program.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

In a statement in February 2014, prior to the promulgation of a decision on appeal, the Veteran withdrew his appeal seeking entitlement to services under Title 38, United States Code, Chapter 31, Vocational Rehabilitation Services, Independent Living Program.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to entitlement to services under Title 38, United States Code, Chapter 31, Vocational Rehabilitation Services, Independent Living Program, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2013).

The RO certified for appeal the issue of entitlement services under Title 38, United States Code, Chapter 31, Vocational Rehabilitation Services, Independent Living Program, to Board of Veterans' Appeals.  In February 2014 the Veteran submitted correspondence expressing his desire to withdraw from appellate review his pending active appeal, that is, the claim for entitlement to services under Title 38, United States Code, Chapter 31, Vocational Rehabilitation Services, Independent Living Program.  The Veteran's statement satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issue of entitlement to services under Title 38, United States Code, Chapter 31, Vocational Rehabilitation Services, Independent Living Program, there remains no allegation of errors of fact or law for appellate consideration concerning those issues.  The Board, therefore, has no jurisdiction to review the Veteran's claim and must dismiss the claim.  


ORDER

The appeal concerning the issue of entitlement to services under Title 38, United States Code, Chapter 31, Vocational Rehabilitation Services, Independent Living Program, is dismissed.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


